United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1295
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Jeffrey Ray Johnson,                    * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: August 23, 2005
                                Filed: September 2, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Jeffrey Johnson challenges the sentence imposed by the district court1 after he
pleaded guilty to conspiring to commit mail fraud. In the judgment entered on
November 29, 2004, the district court noted that Johnson had not submitted certain
required financial information to the probation office; the district court stated that
when this information was reviewed, the court would consider instituting a payment
plan for Johnson’s restitution, and imposing a fine, by supplemental order. In its
supplemental order the district court declined to impose a fine or change the amount

      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
of restitution but set a payment schedule for the restitution previously ordered. The
supplement was issued on January 10, 2005, and Johnson filed his notice of appeal
on January 20.

       We dismiss the appeal for lack of jurisdiction, because Johnson’s notice of
appeal was not filed within 10 days of the November 29 entry of judgment. See Fed.
R. App. P. 4(b)(1)(A)(i) (in criminal case, defendant’s notice of appeal must be filed
within 10 days after entry of judgment); United States v. Austin, 217 F.3d 595, 597
(8th Cir. 2000) (timely notice of appeal is mandatory and jurisdictional). The
supplement to the judgment did not start the time for appeal running anew, because
the supplement did not substantially change the substance of the original judgment
or disturb Johnson’s legal rights: the restitution and fine amount were not changed,
and on appeal Johnson is not challenging the substance of the supplement. See Fed.
Trade Comm’n v. Minneapolis-Honeywell Regulator Co., 344 U.S. 206, 211-12
(1952) (fact that previously entered judgment has been revised in immaterial way
does not toll time for appeal; question is whether second order disturbed or revised
legal rights which had been settled with finality by prior judgment); United States v.
1,431.80 Acres of Land, 466 F.2d 820, 822 (8th Cir. 1972) (per curiam) (district
court’s retention of jurisdiction for future ministerial orders does not affect finality
of original order).

      Accordingly, the appeal is dismissed for lack of jurisdiction.
                      ______________________________




                                          -2-